Case 1:21-mc-00501-PGG Document 5-2 Filed 06/30/21 Page 1 of 7




                        Exhibit B
     Case 1:21-mc-00501-PGG Document 5-2 Filed 06/30/21 Page 2 of 7




                                                                                 Claimant
                                                                        Amir Ali Handjani
                                                                                     First
                                                                       5 September 2019


IN THE HIGH COURT OF JUSTICE                                         Claim No: HC-2016-002798
BUSINESS AND PROPERTY COURTS OF ENGLAND AND WALES
BUSINESS LIST (ChD)

BETWEEN:

                    RAS AL KHAIMAH INVESTMENT AUTHORITY
                                                                                Claimant

                                          -and-


                                    FARHAD AZIMA
                                                                               Defendant

           ____________________________________________________

                          WITNESS STATEMENT OF
                            AMIR ALI HANDJANI
           ____________________________________________________

I, AMIR ALI HANDJANI, of RAK Petroleum plc, PO Box 1223, Ras Al Khaimah, UAE
WILL SAY as follows:

1.   I am a company director and currently sit on the board of a number of companies,
     including RAK Petroleum plc. I make this statement on behalf of the Claimant, Ras
     Al Khaimah Investment Authority (“RAKIA”) to address certain matters involving
     the Defendant, Farhad Azima (“Mr Azima”).

2.   Save insofar as is stated otherwise, the facts and matters set out below are within
     my own knowledge or are derived from other sources or documents that I have
     seen and which in all cases I believe to be true.

3.   Documents to which I refer in this witness statement are identified by reference to
     their disclosure ID number (contained in curly brackets { }).


Background
4.   I am a US citizen and qualified lawyer in two US jurisdictions. I practised law in
     the US, including working for the Department of Justice, until around 2004, when I
     moved to the UAE to set up and work for an e-commerce company.

1
     Case 1:21-mc-00501-PGG Document 5-2 Filed 06/30/21 Page 3 of 7




5.   Not long after I moved to the UAE, I was introduced by a family friend to His
     Highness Sheikh Saud bin Saqr al Qasimi (“His Highness”), who was then Crown
     Prince and is now the Ruler of Ras Al Khaimah (“RAK”). At some point around
     this time, His Highness became interested in the company I was working for and
     became a joint venture partner in the business. I had intended to return to the US
     when the business was up and running, however, before I did so, His Highness
     informed me that he intended to establish and develop an oil company in RAK and
     that he wanted me to help him do so. In 2006 I therefore agreed to become the
     Vice-President of Legal Affairs of RAK Petroleum PCL.


6.   I stayed in the UAE working for companies within the RAK Petroleum group for the
     next decade or so, during which time my role changed to that of General Counsel.
     I was involved in various aspects of the business, including assisting in matters
     related to the appointment of senior management. I often worked closely with His
     Highness in my role and over time got to know him well.


7.   On occasions, His Highness asked me to assist him or RAK in various matters.
     For example, in around 2009, His Highness asked me to be involved in a project
     related to the America’s Cup being held in RAK. In that context, His Highness
     introduced me to Andrew Frank (“Mr Frank”) who I understood would be helping
     with the public relations aspects of the project.


8.   Since 2009, I have got to know Mr Frank well. When Mr Frank set up his public
     relations company, Karv Communications, he appointed me as a senior adviser
     although I do not have day to day involvement with the company.


9.   RAK Petroleum PCL was restructured between 2014 and 2015 with the assets,
     liabilities and business being transferred to a new vehicle which was ultimately
     listed, being RAK Petroleum plc. Since then, whilst I have held (and continue to
     hold) a position on RAK Petroleum plc’s board, I have been less involved with the
     company’s operations and have held various positions outside of RAK. I was
     based in the UAE until around 18 months ago, at which time I relocated back to
     the US.


Dr Khater Massaad and Mr Azima
10. Prior to 2012, Dr Khater Massaad (“Dr Massaad”) was a very prominent individual
     in RAK. As a result of my role within RAK Petroleum PCL, I met Dr Massaad

2
    Case 1:21-mc-00501-PGG Document 5-2 Filed 06/30/21 Page 4 of 7


    several times. We were quite well known to each other and were on good terms.


11. I also met Mr Azima during my time in RAK. I believe the first occasion was in or
    around 2008, when His Highness invited me to a dinner at which both Dr Massaad
    and Mr Azima were present. I recollect that Mr Zalmay Khalilzad (who was then
    the US Ambassador to the United Nations) was also present at that dinner. To the
    best of my recollection, my understanding at the time was that Mr Azima was
    involved in one or more commercial transactions in RAK, but I was not aware of
    any details. I did not understand him to be a friend of His Highness or to know
    him particularly well.


12. In the decade or so since I met Mr Azima, I have occasionally bumped into him at
    social events in RAK and the US. We move in some of the same expatriate
    circles in the US given that we are both Iranian Americans and I understand that
    he has a mutual friend with my father. He is therefore someone with whom I have
    had exchanges from time to time.       Before the events described below, those
    interactions were generally limited to the exchange of pleasantries, when our
    paths happened to cross. On occasions, Mr Azima had also reached out to me
    when seeking to contact His Highness, for example in relation to His Highness’
    invitation to the Clinton Global Initiative in 2011 {RAK0000525}. As far as I recall,
    until I was brought into Mr Azima’s dispute with RAKIA (and/or other RAK entities)
    as I describe below, I did not have any dealings with Mr Azima in any business or
    professional capacity.


My involvement in the dispute(s)
13. In the spring of 2015, I received a telephone call out of the blue from Mr Azima. I
    believe this was in March 2015 as I was staying with family in Iran for Iranian New
    Year, which is celebrated on 21 March. I was surprised to receive the call from Mr
    Azima as I was not involved in any matters related to him at the time and I did not
    know (and still do not know) how he knew I was in Iran at the time or how he got
    the telephone number on which he reached me.


14. My recollection of the call is that Mr Azima wished me happy New Year and then
    proceeded to tell me that there was a big problem between him and His Highness
    and that he needed me to help resolve it. Mr Azima said that he was owed $8m
    by RAK. I cannot recall on what basis he said he was owed this money or in how
    much detail we discussed the matter on this call. However, whilst the tone of the
    call was friendly, I do recall Mr Azima saying that if things were not resolved, it

3
    Case 1:21-mc-00501-PGG Document 5-2 Filed 06/30/21 Page 5 of 7


    could “get ugly” for everyone. As far as I can recall, Mr Azima did not mention Dr
    Massaad on this call or any other matters aside from the $8m he said he was
    owed.


15. Around the same time, I also received an unexpected call from Dr Massaad. I am
    less certain of the exact date of this call, but I believe it was shortly after the call I
    received from Mr Azima.       I do not believe that we had been in contact for a few
    years prior to this. On the call, Dr Massaad said that he knew I was close to His
    Highness and he asked me to talk to His Highness and get him to stop
    investigating him. I believe Dr Massaad also mentioned Mr Azima during the call.
    I told Dr Massaad that I would relay what he had said to His Highness, but I did
    not anticipate being able to stop anything.


16. I informed His Highness about both calls. His Highness put me in touch with
    Jamie Buchanan (“Mr Buchanan”) and Naser Bustami (“Mr Bustami”), to discuss
    matters further. I believe I met with Mr Buchanan and Mr Bustami in late March or
    early April 2015 and it was around this time that I began to learn more about the
    ongoing investigations in respect of Dr Massaad and learned that Mr Azima may
    also have been involved in related matters. His Highness asked me to ensure that
    there remained an open channel of communication between me and Mr Azima
    and (separately) Dr Massaad.


17. I have been shown several email exchanges that I had with Mr Buchanan and Mr
    Bustami over the period of 4 – 6 April 2015 (e.g. {RAK0001059}, {RAK0001062}).
    I can see that there are various references to His Highness wanting Mr Azima to
    be targeted and charges brought against him. I believe I understood these
    references to reflect His Highness’ view that we should consider whether criminal
    or civil charges could be brought against Mr Azima. I do not recall discussing the
    basis for any such potential charges with His Highness. This recollection is
    confirmed by my emails on 4 April {RAK0001059}. I do recall thinking that I knew
    of no basis on which to bring charges against Mr Azima and that the better course
    was for RAK first to investigate the issue of the money that Mr Azima said was
    owed and seek to negotiate a resolution with Mr Azima as appropriate. I recall
    advising His Highness against bringing any lawsuits against Mr Azima until any
    investigations or negotiations had run their course. This is reflected in my email on
    6 April 2015 to Mr Bustami {RAK0001062}.




4
    Case 1:21-mc-00501-PGG Document 5-2 Filed 06/30/21 Page 6 of 7


18. I do not recall what the reference to “another channel” meant in the email of Mr
    Bustami to me on 4 April 2015 to which I responded on 6 April 2015 also referring
    to “other channels” {RAK0001062}. It may have been a reference to me talking to
    Mr Azima or Dr Massaad directly.


19. Over the next few months, at His Highness’ request, I continued to act as a
    channel of communication for discussions regarding the money Mr Azima said he
    was owed. I believe at some point Mr Azima’s focus changed from there being a
    specific $8m debt to a claim in relation to a failed joint venture he had entered with
    RAK Airways in relation to a training academy and he appeared to drop the former
    request. My role was primarily limited to passing messages back and forth
    between Mr Azima and representatives of RAK (that is Mr Buchanan and Mr
    Bustami). I believe that at one stage I expressed the view that I considered Mr
    Buchanan was much better placed than I was to progress the negotiations with Mr
    Azima (not least as I was not regularly in RAK at this point in time) and I note that
    on 14 June 2015, I introduced Mr Buchanan to Mr Azima by email for this purpose
    {RAK0001105}.


20. Over the rest of 2015 and into 2016, I continued to be involved from time to time in
    discussions with Mr Buchanan and Mr Bustami regarding both the money that Mr
    Azima said was owed to him and matters involving Dr Massaad. However, my
    involvement was intermittent, and I was not party to all the details of the ongoing
    investigations and negotiations which were increasingly being led by Mr
    Buchanan.     Throughout my involvement I encouraged negotiations towards
    settlement.



21. I have been shown an email from 19 July 2015 in which Mr Buchanan told me that
    His Highness wanted “to go after FA – subject to guidance from AF”
    {RAK0001158}. I understood this to be a similar request to that in April, that is to
    consider the possibility of bringing criminal or civil charges against Mr Azima. At
    around the same time Mr Azima had emailed me because he did not feel that
    discussions with RAK were progressing in relation to his training academy claim
    {HL_00000238}, {RAK0001157}. In my response to Mr Buchanan’s email of 19
    July 2015 I said “Talking to the boss now. He wants me to respond to the little guy
    in an email and to coordinate with you.” I believe that was a reference to
    responding to Mr Azima’s email about the training academy claim. I have seen




5
Case 1:21-mc-00501-PGG Document 5-2 Filed 06/30/21 Page 7 of 7
